Citation Nr: 1115627	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-19 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen the appellant's claim for entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had four months, twenty-one days of active service from December 1972 to January 1974, with 252 days of time lost.  He was absent without leave (AWOL) from March 5, 1973, to March 11, 1973, and from April 16, 1973, to December 21, 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In a July 2008 statement in support of claim, the Veteran stated that it was his intention to continue with a claim for tinnitus.  This matter is not currently developed or certified for appellate review.  Accordingly, it is referred to the RO for appropriate action.

As a result of the Board's reopening of the appellant's claim, the issue of entitlement to service connection is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2005 rating decision, the Board denied service connection for PTSD and notified the appellant of the determination along with his appellate rights.  He did not, however, appeal the determination nor did he request reconsideration of that action, and that decision became final.

2.  The evidence received since the June 2005 Board decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the appellant's PTSD claim.



CONCLUSIONS OF LAW

1.  The June 2005 Board decision denying entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §20.1100 (2010).  

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come before the Board asking that his claim for service connection for PTSD be reopened and that a decision be issued on the merits of the issue.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is reopening the claim for service connection for PTSD.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

As will be detailed below, the appellant's claim involving entitlement to service connection for PTSD has been the subject of an adverse prior final decision.  As a result, service connection for this disorder may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, such as this one, evidence is considered "new" if it was not previously submitted to agency decision makers.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. § 3.156(a) (2010).  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims (Court), has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered, in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

A June 2005 Board decision denied the appellant's claim for service connection for PTSD.  The basis for the denial was that the appellant's claimed stressors were not credible and that the evidence did not show that the appellant's diagnosed PTSD was caused by his military service or any incident therein.  The appellant was notified of the decision but he did not file an appeal; hence, it became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010).  

When the Board denied service connection, it based its decision on the appellant's service treatment records, private medical reports, and the appellant's application for benefits.  It also based its decision on a review of the appellant's statements made in conjunction with his claim.  Since then, the appellant has submitted his own written statements and he has provided additional information concerning the sexual trauma he purportedly endured while he was on active duty.  Moreover, the appellant, through his accredited representative, has asserted that even if the appellant's PTSD began or was caused by incidents that occurred prior to the appellant's short period of active service, the purported sexual assault that occurred while he was on active duty aggravated or made worse the pre-existing condition.  

The additional evidence is new as it was not of record at the time of the June 2005 decision.  It is not cumulative in that is substantiates a previously unestablished fact - that the appellant now suffers from PTSD and that it may have been aggravated by the appellant's military service.  Thus, in accordance with Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009) and Rodgers v. Shinseki, 2009 WL 3236281 (Vet. App.), the Board concludes that the appellant has submitted evidence that is new and material, and the issue involving service connection for PTSD.


ORDER

New and material evidence sufficient to reopen the appellant's claim for entitlement to service connection for PTSD; to this extent, the appellant's claim is granted. 


REMAND

As a result of the Board's above action, that of reopening the appellant's claim for entitlement to service connection for PTSD, VA has a duty to develop the appellant's claim prior to the issuance of a decision on the merits of the claim.  A review of the claims folder indicates that a VA examiner has not had the opportunity to examine the appellant, to review his records, and to provide an opinion that takes into account all of the requisite findings and hypotheses.

VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  A thorough and contemporaneous medical examination that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluations will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of claims).  Based upon the evidentiary record in the instant case and in light of the applicable provisions of the VCAA, it is the Board's opinion that such an examination should be afforded the appellant before the Board issues a determination on the merits of his claim involving PTSD.  Moreover, said examinations may provide additional insight into the appellant's claim and as such, this issue is also returned to the RO/AMC so that a medical examination may be performed and the data included in the claims folder for the Board's further review.

In addition, the RO should attempt to obtain relevant medical records, including those from Peachford Behavioral Health System.  An August 2009 statement from that facility indicated that the Veteran was treated as an inpatient in 2009.  In addition, the Veteran receives care through VA.  Accordingly, VA medical records from April 2010 should be associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Moreover, as the Veteran appears to be in continued receipt of Social Security Administration (SSA) disability benefits, the RO should request from that agency copies of any records not already associated with the claims folder, meaning those generated by SSA in connection with any readjudications since May 2004.  

Finally, since the claim for service connection has been reopened and as the Veteran's claim for service connection is at least in part based on assault in service, another notice pursuant to 38 C.F.R. § 3.304(f) pertaining to alternate sources of evidence should be provided.  

Hence, to ensure that the VA has met its duty to assist the appellant in developing the facts pertinent to his claim, this case must be REMANDED to the RO/AMC for the further development of evidence.

1.  The RO/AMC should provide the appellant with notice of alternate sources of evidence that he can provide in connection with his reopened claim based on personal assault in service.  See 38 C.F.R. § 3.304(f)(4) (2010).  

2.  The RO/AMC should contact the appellant and ask that he identify all sources of medical treatment not already of record including but not limited to treatment  received since January 2009 for a psychiatric disorder, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified (if any).  This should include either the medical records or authorization that would allow the RO to request relevant records from Peachtree Behavioral Health Systems, including those pertaining to inpatient hospitalization in 2009.  Copies of the medical records from all sources (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2010).

3.  Associate with the claims folder VA medical/psychiatric records dating from April 2010.  If none are found, this should be documented in the claims folder.  

4.  Contact SSA and request that they provide copies of any adjudications dated after May 2004 and copies of administrative documents and medical records considered by the agency in connection with such readjudications.  

5.  Thereafter, the RO/AMC should schedule a VA psychiatric examination to determine the correct diagnosis of any psychiatric disorder.  If a diagnosis of PTSD is appropriate, the examiner should state whether that disorder was caused by an in-service stressor(s).  In that regard, the examiner should consider whether there is credible evidence of behavioral changes after the claimed assault.    

If the examiner concludes that the appellant does suffer from PTSD that was caused by assault, the examiner should specifically determine whether the appellant's mental condition began prior to the appellant's enlistment, and, if so, whether the appellant's claimed in-service sexual assault, and service in general, aggravated (i.e., permanently worsened) beyond its natural progress the pre-existing service psychiatric disorder.  

If the examiner concludes that the appellant does not suffer from PTSD, but instead suffers from another psychiatric disorder, such as depression, the examiner must proffer an opinion [more than likely, less than likely, or as likely as not] as to whether a non-PTSD condition either began in service or is related to the appellant's military service or any incident therein.  If the examiner finds the condition pre-existed service, the examiner should explain why and then opine whether the disorder was aggravated (i.e., permanently worsened) beyond its natural progress during service.  

The report of the examination should include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this Remand must be made available to and reviewed by the examiner prior to the examination.  The examiner must specifically note in the examination results that the claims folder has been reviewed.

6.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

7.  After conducting any additional development deemed warranted, the RO/AMC should adjudicate the issue of whether service connection is warranted.  If the benefit sought on appeal remains denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


